20-200
United States v. Alford

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
17th day of November, two thousand twenty.

Present:
                  DEBRA ANN LIVINGSTON,
                        Chief Judge,
                  AMALYA L. KEARSE,
                  RICHARD J. SULLIVAN,
                        Circuit Judges.


_____________________________________

UNITED STATES OF AMERICA,

                          Appellee,

                  v.                                               20-200

CHRISTOPHER ALFORD,

                  Defendant-Appellant.
_____________________________________

For Defendant-Appellant:                  Edward S. Zas, Federal Defenders of New York, Inc.,
                                          New York, NY.

For Appellee:                             Amy Busa, Philip N. Pilmar, Assistant United States
                                          Attorneys, for Seth D. DuCharme, Acting United States
                                          Attorney for the Eastern District of New York,
                                          Brooklyn, NY.
       Appeal from a judgment of the United States District Court for the Eastern District of New

York (Amon, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that this case is REMANDED for further proceedings consistent with this order.

       Defendant Christopher Alford (“Alford”) appeals from a judgment of the United States

District Court for the Eastern District of New York (Amon, J.) sentencing him for two counts for

being a felon in possession of a firearm or ammunition in violation of 18 U.S.C. § 922(g)(1) and

further imposing conditions of supervised release.

       On appeal, Alford challenges two aspects of the district court’s judgment. First, he

challenges the district court’s decision to convict him for two separate violations of § 922(g) rather

than a single violation. He argues that this Court has held that a defendant like Alford who

simultaneously possesses firearms and ammunition is generally guilty of only one violation of the

statute, not two, and that none of the exceptions to this general rule apply to his case. Second, he

challenges Standard Condition 12 of the conditions of supervised release, which allows a probation

officer to order the defendant to notify third persons of risks he may pose to them. He argues that

our decision in United States v. Boles, 914 F.3d 95, 111 (2d Cir. 2019), makes such a condition

invalid for being too vague and affording too much discretion to the probation officer.

       On the facts of this case, the government agrees with Alford that remand is warranted on

both points. In particular, the government agrees that we should remand so that the district court

may vacate one of the counts of conviction and the challenged condition of release. After reviewing

the record, we concur.

       On remand, the district court should vacate one of the counts of conviction as well as the

challenged condition of release. With respect to the challenged condition, the government notes


                                                  2
that the district court may decide to impose a similar condition that complies with our decision in

Boles. We take no position on what the proper scope of such a condition might be, nor on the

appropriateness of such a condition in this case.

       Accordingly, we REMAND this case for further proceedings consistent with this order.

                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




                                                    3